Citation Nr: 0014561	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-08 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral macular 
degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945 and from April 1951 to May 1952.

This appeal arose from a January 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 1998, a rating decision was 
issued which continued the denial; he and his representative 
were informed by a June 1998 supplemental statement of the 
case that the denial was being continued.


FINDING OF FACT

The veteran's bilateral macular degeneration is directly 
related to his periods of service.


CONCLUSION OF LAW

The veteran's bilateral macular degeneration was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran's service medical records contained no complaints 
of or treatment for visual problems.  He was noted to have 
served as an underwater demolition expert.  VA examinations 
conducted in February 1948 and September 1977 made no mention 
of any complaints about the eyes.

A VA dermatological examination conducted in October 1995 
noted that the veteran had visual impairment due to actinic 
rays.  He was afforded an ophthalmological evaluation by VA 
in November 1996.  This found that his best corrected visual 
acuity was to 20/200 bilaterally.  His pupils were round and 
reactive to light and his visual fields were full to counting 
fingers.  There were nuclear sclerotic and cortical cataracts 
bilaterally.  The diagnosis was decreased vision secondary to 
macular degeneration.

J. E. Copeland, M. D., the veteran's private ophthalmologist, 
noted in April 1996 that the veteran was legally blind 
because of mild cataracts, but mostly due to 
pseudovitelliform dystrophy.  It was noted that he had been 
an underwent demolition expert in World War II and had been 
exposed to severe sunlight, as well as glare off of water.  
The examiner felt that this exposure was the main cause of 
his degeneration.  In February 1997, S. Hearing, O. D., F. A. 
A. O., a low vision specialist, indicated that the veteran's 
ocular condition may be correlated with the extensive 
exposure to ultraviolet light to which he was exposed while 
in service.  It was commented that research had shown the 
continued effects of cumulative ultraviolet radiation in the 
development of macular degeneration.  Finally, in November 
1997, M. B. Kayani,. M. D., also an ophthalmologist, stated 
that the veteran had been exposed to extensive sunlight while 
serving in the Navy.  Bilateral macular degeneration was 
again diagnosed.  It was then opined that this degeneration 
was very likely related to prolonged sunlight exposure during 
his many years of service in the Navy.

The veteran was examined by VA in June 1998.  The examiner 
diagnosed pseudovitelliform dystrophy bilaterally most likely 
the result of long-term exposure to ultraviolet light 
bilaterally.

After a careful review of the evidence, it is found that that 
evidence supports a finding of entitlement to service 
connection for bilateral macular degeneration.  The objective 
evidence of record clearly indicated that the veteran was 
exposed to extensive sunlight during his period of service.  
He has also submitted multiple opinions, to include the June 
1998 VA examination report, that his condition is directly 
related to this exposure.  Therefore, it is found that he has 
established entitlement to service connection for bilateral 
macular degeneration.

In conclusion, it is found, that after weighing all the 
evidence of record, the evidence supports a grant of service 
connection for bilateral macular degeneration.


ORDER

Service connection for bilateral macular degeneration is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

